Inventor: Luther Sivadjian			:
Application No. 14/596,597			:		Decision on Petition
Filing Date: January 14, 2015			:				
Attorney Docket No. L.SIV-001		:
	

This is a decision on the petition under 37 C.F.R. § 1.137(a) filed July 6, 2021, to revive the above-identified application.

The petition is DISMISSED.

A renewed petition correcting the deficiencies identified in this decision may be filed.  The renewed petition must be submitted within TWO (2) MONTHS from the issue date of the instant decision.  The instant petition includes the required petition fee.  Therefore, the renewed petition does not need to include a petition fee.  Extensions of the two-month time period may be obtained under 37 C.F.R. § 1.136(a).  The renewed petition should be titled “Renewed Petition under 37 C.F.R. § 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C.     § 704. 

On April 19, 2018, the Office issued a final Office action setting a shortened statutory period for reply of three (3) months.  A reply to the Office action was not timely filed, and an extension of time was not obtained.  As a result, the application became abandoned on July 20, 2018.   The Office issued a Notice of Abandonment on November 1, 2018.

A grantable petition under 37 C.F.R. § 1.137(a) must be accompanied by:  

(1) 	The reply required to the outstanding Office action or notice, unless previously filed,
(2) 	The petition fee, and
(3)	A statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 C.F.R. § 1.137 was unintentional.1
 
The petition includes the petition fee ($525), the required statement of delay, and an explanation for the delay.

The petition does not include a proper reply to the final Office action.
The petition includes a proposed reply to the final Office action.  The examiner of record has reviewed the reply and determined the reply is not a proper reply to the final Office action.  An Advisory Action prepared by the examiner is enclosed.

In order for a reply to a final Office action to be proper, the reply must include:

	(1)	An amendment prima facie placing the case in condition for allowance,
	(2) 	A Notice of Appeal and the required fee, or
	(3) 	A request for continued examination (“RCE”).

An amendment that would require further consideration or a further search by the examiner is not an amendment prima facie placing an application in condition for allowance.  An amendment adding claims will almost always require further consideration or a further search by the examiner.  

The following is an example of an amendment prima facie placing an application in condition for allowance:

	Two claims are pending.
The examiner issues an Office rejecting the claims.
The Office action states Claim 1 will be allowable if a specification limitation was added.
An amendment is filed adding the limitation to Claim 1 and canceling Claim 2.

The reply filed with the petition does not include a RCE or Notice of Appeal.  The reply consists of an amendment.  The examiner has reviewed the amendment and determined the amendment does not prima facie place the application in condition for allowance.  Therefore, the reply is not a proper reply to the final Office action.

In view of the prior discussion, the petition is dismissed.

A renewed petition may be filed with a proper reply.  As a courtesy, the Office notes the micro entity fee for a first RCE is $340 and a form that may be used to file a RCE can be found on the Office’s website at: https://www.uspto.gov/sites/default/files/documents/sb0030.pdf.

Further correspondence with respect to this matter may be submitted as follows:

By Internet:	A request for reconsideration may be filed electronically using EFS Web.2 		 
	
By mail:	Mail Stop Petition
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA  22313-1450
By facsimile:	(571) 273-8300
		Attn: Office of Petitions

By hand:	U.S. Patent and Trademark Office
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203. 

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor
Office of Petitions

Enclosure: Advisory Action



    
        
            
    

    
        1 A terminal disclaimer is also necessary if the application is a design application or if the application was filed on or before June 8, 1995.
        
        2 Document Code “PET.OP”, which has a document description of “Petition for review by the Office of Petitions,” should be used if the request for reconsideration is filed electronically.  See EFS-Web Document Description List at http://www.uspto.gov/patents-application-process/filing-online/efs-web-document-description-list.  General information concerning EFS Web can be found at http://www.uspto.gov/patents/process/file/efs/index.jsp.